Citation Nr: 9901400	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran serviced on active duty from July 1970 to July 
1973.  Subsequent reserve records are on file.

This matter comes to the Board of Veterans Appeals (Board) 
from a rating decision, dated July 1996, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The veteran did not appeal the denial of his claim of service 
connection for an irregular heartbeat.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veterans current hearing loss disability to disease or 
injury in service.

2.  There is no competent medical evidence linking the 
veterans current tinnitus to disease or injury in service.


CONCLUSION OF LAW

1.  The claim of service connection for a hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case most of the veterans active service records are 
not available.  The RO and the veteran made several attempts 
to obtain the service records and service medical records.  
There is no indication of additional outstanding records that 
may be obtained.  The veteran alleged that his hearing loss 
is due to his service.  Specifically, he alleged that his 
hearing loss began during basic training, on the rifle range 
without protection for his ears and the enormous amount of 
firepower he was exposed to during service.  The veteran 
testified at a Regional Office hearing that he was in an 
artillery unit in Vietnam for 18 months and that the constant 
exposure to heaving artillery fire caused his hearing to 
deteriorate.

Although the Board accepts that the veteran was exposed to 
noise during service, there is no evidence that he served in 
combat, therefore 38 U.S.C.A. § 1154 (West 1991) does not 
apply.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence including that pertinent to service establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).  Service connection for sensorineural hearing loss 
may be granted if manifest to a compensable degree within 1 
year of separation from service.  However, the veteran is 
under an obligation to establish a well-grounded claim. 

In order for a claim to be well grounded there must be a 
medical diagnosis of a current disability, incurrence or 
aggravation of disease or injury in-service and a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible" is required.  
A claimant would not meet his burden imposed by 38 U.S.C.A. 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

I.  Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater: or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater: or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

On the audiological evaluation in February 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30dB.
20dB.
40dB.
XdB.
20dB.
LEFT
30dB.
20dB.
40dB.
XdB.
20dB.

Subsequent examinations have confirmed the presence of 
hearing loss disability.

The claim for service connection for hearing loss disability 
is not well grounded.  There is no competent evidence of 
hearing loss or hearing loss disability during active service 
or sensorineural hearing loss within 1 year of separation 
from service.  The veterans active service ended in July 
1973; hearing loss was first shown in February 1977.  This 
case is devoid of medical opinions linking the veteran's 
current hearing disability to his active service.  The 
examining audiologist, in the January 1996 audio examination, 
did not express an opinion as to whether the veterans 
current hearing loss disability is related to noise trauma, 
including exposure to noise, during service.  

The Board notes that the veteran has reported that he had 
hearing loss during training.  Thus rendering inapplicable 
the provisions of Section 1154.  He also reported that he 
believes he has a hearing loss due to noise exposure during 
service in Vietnam.  However, the veteran, is a layman and he 
is not competent to establish that a remote post service 
finding of hearing loss disability is due to noise exposure.  
We also note that the veterans statements, even when 
accepted as true, do not establish continuity of 
symptomatology.  The record also contains a sworn statement 
by the veteran, dated in February 1977, that establishes that 
he did not have a history of hearing loss or ear trouble 
(even though a hearing loss disability was identified).  This 
is certainly an indication that the veteran did not believe 
that he had a hearing loss at that time.  Although there is 
evidence of post service disability, there is no competent 
nexus of the disability to service.  Therefore, the claim is 
not well grounded.

II.  Tinnitus

This case is devoid of medical opinions linking the veteran's 
current tinnitus to his military service.  Tinnitus was never 
mention in the February 1997 examination or in any of the 
Army Reserves physical examinations between September 1981 
and June 1995.  The examining audiologist, in the January 
1996 audio examination, did not express an opinion as to 
whether the veterans current tinnitus is related to noise 
trauma, including exposure to artillery noise, during 
service.  

The Board has noted the veterans testimony.  Although he 
reported that he had noticed some tinnitus during and after 
service, his testimony is insufficiently precise to establish 
continuity of symptomatology.  Regardless, it is the opinion 
of the Board that the etiology of the current tinnitus is a 
medical question that must be resolved by a professional.  
The veteran had the duty to establish a well-grounded claim 
and he has not provided such opinion.  As there is no 
competent evidence linking the post service tinnitus to 
disease or injury during service, the claim is not well 
grounded and service connection is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  Entitlement to service connection for 
tinnitus is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
